 Office of                                                                                   Sarah S. Park
 General Counsel                                                                             Counsel

 Eve Burton
 Executive Vice President
 Chief Legal Officer         January 18, 2021
 Jonathan R. Donnellan
 Mark C. Redman              VIA EMAIL to Mark_Roberts@iand.uscourts.gov, and to
 Vice President                           Amy_Steele@iand.uscourts.gov
 Co-General Counsel

 Kenan J. Packman            Mark A. Roberts
 Maureen Walsh Sheehan       United States Magistrate Judge
 Ravi V. Sitwala
 Jack Spizz
                             U.S. District Court for the Northern District of Iowa
 Associate General Counsel   111 Seventh Avenue SE
                             Cedar Rapids, IA 52401
 Carolene S. Eaddy
 Vice President
 Corporate Human Resources   Re:    NuStar Farms, LLC et al. v. Lizza et al.,
 Jennifer G. Tancredi
                                    Case No. 5:20-cv-04003-CJW-MAR
 Debra S. Weaver
 Senior Counsel              Dear Judge Roberts:
 Catherine A. Bostron
 Corporate Secretary               We and Faegre Drinker Biddle & Reath LLP represent Defendants
                             Ryan Lizza and Hearst Magazine Media, Inc. (“Hearst,” together with Lizza,
 Sultan Barazi
 Liddy Barrow*               “Defendants”) in this defamation action brought by Plaintiffs NuStar Farms,
 Nathaniel S. Boyer          LLC (“NuStar”), Anthony Nunes, Jr. (“Anthony Jr.”), and Anthony Nunes, III
 Lisa Bozman
 David Brioso
                             (“Anthony III,” together with NuStar and Anthony Jr., “Plaintiffs”).
 Michael A. Canencia
 James Coil                          We submit this letter to outline Defendants’ positions in advance of
 Adam Colón
 Howard Davis                the status conference scheduled before the Court on January 21, 2021. See
 Travis P. Davis             ECF No. 69.
 Ignacio Diaz*
 Vincent Floyd*
 Kerry A. Flynn                     Since Defendants’ email to the Court on January 13, 2021, the parties
 Matthew Greenfield          met and conferred and further narrowed the disputes between them. Plaintiffs
 Diego Ibargüen
 Monika Jedrzejowska
                             now represent that they will produce all categories of documents responsive to
 Kate Mayer                  Defendants’ requests for the time period of 2006 (the time of NuStar’s
 Marianne Chow Newman        formation) to the present day. Plaintiffs have also agreed not to redact any
 Aimee Nisbet*
 Sarah S. Park               non-privileged information—including personal identifying information such
 Suzanne Peters              as Social Security numbers, addresses, and the like—from their productions.
 Andrea S. Ryken             And they state they have not produced a privilege log because they have not
 Eva M. Saketkoo
 Jennifer Schanes            withheld or redacted privileged information.
 Nina Shah
 Federica Tigani*
 Kitty Yang*
 Stephen H. Yuhan
                                                                                             300 West 57th Street
 Jim Zeng
                                                                                             New York, NY 10019
 Counsel
                                                                                             T 212.649.2042
* Not admitted or                                                                            Sarah.Park@hearst.com
  resident in New York
                Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 1 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 2


                   While not mentioned in the January 13, 2021 email, as to records
           marked and logged by Defendants as protected by the attorney-client
           privilege, in connection with drafts of the article at issue in this case,
           Defendants have offered to produce the earliest draft of the article by Lizza in
           their possession, the final published draft of the article, and all editor’s notes
           or comments and related communications in between the first and final drafts
           that do not disclose any privileged communications with, or advice provided
           or requested from, legal counsel, subject to Plaintiffs’ agreement that such
           production under the Counsel Eyes Only or Confidential provisions of the
           Protective Order will resolve this discovery issue. At the status conference,
           Defendants intend to request that the Court approve this agreement on the
           record, to ensure the fullest protection and preservation of the attorney-client
           privilege attached to the article drafts and client communications.1

                  Notwithstanding this substantial progress, the parties have reached an
           impasse on two issues of significance:

                   (a)      Plaintiffs’ refusal to provide interrogatory responses
                            identifying people who have worked for them; and

                   (b)      Plaintiffs’ objections to producing documents sufficient
                            to identify the litigation funder(s) of this action.

                   Defendants also respectfully request regular status conferences to
           ensure the parties’ ability to meet discovery and pretrial deadlines. As of the
           writing of this letter, Defendants have received only a fraction of the
           documents to which they are entitled, despite significant efforts to cooperate
           with Plaintiffs in jointly engaging an eDiscovery vendor.




           1
                     Plaintiffs’ counsel’s letter to the Court of January 18, 2021 acknowledges
           Defendants’ proposal and appears to confirm this agreement in principle. Plaintiffs however
           also reference specific logged documents, seeming to speculate as to their content and
           eligibility for production under the agreement. As Defendants understand it, based on their
           meet-and-confer and subsequent communications, this issue has been resolved; from the
           logged documents, Defendants intend to honor their agreement and produce the first draft and
           subsequent notes and communications as discussed. Defendants are happy to discuss the
           matter further at the forthcoming conference as necessary.

                    Plaintiffs’ issue no. 2 in their January 18 letter was never raised at a meet-and-
           confer—had it been, Defendants would have explained that they are not withholding any such
           non-privileged communications and agree to produce those within their possession, custody
           or control.




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 2 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 3


                 I.      Plaintiffs’ Refusal to Respond to Interrogatories by Identifying
                         Their Workers as Requested

                   On October 23, 2020, Defendants served interrogatories, asking each
           Plaintiff in Interrogatory No. 1 to provide information identifying every
           person who had worked for them between January 1, 2006 to the present, and
           providing certain information including the documents forming the basis of
           Plaintiffs’ verification of the person’s identification and authorization for
           employment. Defendants sought the responses in an organized manner by
           asking Plaintiffs to complete this chart:

               Name
               Present or last known address, telephone number, and
               email address
               Present or last known occupation, title, business, and
               employer
               Present or last known address, telephone number, and
               email address of the employer
               Dates and nature of employment/engagement with
               NuStar
               U.S. Social Security Number
               Alien Registration Number
               Identity and employment authorization
               Document(s)*2

           Defendants’ interrogatories to NuStar, virtually identical to their
           interrogatories to the other Plaintiffs, are attached hereto as Exhibit A.

                  On November 23, 2020, Plaintiffs served objections, attached hereto as
           Exhibit B, stating that Interrogatory No. 1 was “over-broad as to time frame
           and not proportional to the needs of the case; confidential.”3

                  Citing Federal Rule 33(d), Plaintiffs also referred generally to
           “NuStar’s Iowa Workforce Development Employer’s Contribution and
           Payroll Reports and USCIS Form I-9 Employment Eligibility Verifications,
           2
                    Following an asterisk (*) the Interrogatory continued: “Per the Instructions . . ., for
           each Document please state the nature or type of Document; any identification or serial
           number unique to the Document (including Bates number); the subject matter of the
           Document and/or a general description of its contents; the Identity of the person or entity who
           issued, authored or created the Document; the date of creation of the Document; and the
           expiration date of the Document.”
           3
                    As noted above, Plaintiffs no longer object to the applicable time period for
           discovery of 2006 to present, and a protective order now governs the case.




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 3 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 4


           including supporting documentation,” claiming “[t]he burden of deriving or
           ascertaining the answer to this Interrogatory and its discrete subparts is
           substantially the same for either party.”

                   Defendants immediately sought to confer with Plaintiffs about these
           responses. During a meet and confer on November 28, 2020, Plaintiffs
           contended their imminent production of employment records should provide
           the information requested. Without waiving their rights, Defendants allowed
           Plaintiffs additional time to produce such records, in hopes of narrowing the
           dispute.

                  However, after continuing to raise the lack of interrogatory responses
           and other deficiencies at meet-and-confer conferences in December 2020 and
           January 2021, Defendants have still not received Plaintiffs’ employment
           records. Nor would such a production negate Defendants’ right to a
           substantive sworn response to Interrogatory No. 1.

                   Plaintiffs’ case centers on a single claim—“that defendants defamed
           plaintiffs by falsely alleging that they knowingly employed undocumented
           workers.” ECF No. 50, at 42. And Plaintiffs bear the substantial burden of
           proving that allegation is false. See id. at 7 (citing Phila. Newspapers, Inc. v.
           Hepps, 475 U.S. 767, 775 (1986)).4

                   Plaintiffs filed this lawsuit and willingly put at issue the legal status of
           their workers, an essential element of their claim as a matter of truth or falsity.
           Not only is this information central to Plaintiffs’ case, but it is far more
           readily at their disposal. Plaintiffs know who has worked for them. It is
           neither correct nor logical to suggest Defendants can identify Plaintiffs’
           workers as easily as Plaintiffs can, or that Plaintiffs lack the duty to provide
           the information that goes to the heart of their suit.

                   Cases interpreting Rule 33(d) make clear a plaintiff may not invoke
           that rule to avoid answering straightforward questions going to the “crux” of
           their claims. In Kadambi v. Express Scripts, Inc., No. 13-cv-321, 2015 WL
           10985383 (N.D. Ind. July 14, 2015), a plaintiff alleged defamation but refused
           to provide a complete response to an interrogatory asking him to identify, in
           chart format, specific information about each alleged defamatory statement
           including the author, the date, and the identity of witnesses to the statement;
           instead, the plaintiff referred generally to “documents produced.” Id. at *1-3.

           4
                    The statement also is not actionable if the reporting is “substantially true”—even if
           there were an error in it, if the “sting of the defamatory charge” remained, and thus would
           have the same effect on the mind of the reader, then it is not actionable. ECF No. 50, at 8.




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 4 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 5


           As the court noted, “[t]he allegedly defamatory statements . . . are at the crux
           of [the plaintiff’s] suit against [the defendant]. Courts to have addressed this
           issue have found such behavior by a plaintiff impermissible.” Id. at *4 (citing
           Sellick Equip. Ltd. v. United States, 18 C.I.T. 352, 356 (Ct. Int’l Trade 1994)
           (“The government would be disadvantaged if it were required to blindly
           rummage through Sellick’s records. The government is entitled to know the
           factual content of Sellick’s claims with a reasonable degree of precision,” and
           plaintiff’s failure to fully “identify[] the factual bases of its allegations” was
           “simply unacceptable”)); see also Kadambi, 2015 WL 10985383, at *9
           (ordering plaintiff to answer interrogatory asking for specific information
           regarding each employee from 1999 to the time of trial).

                  This is especially true where a plaintiff is far more familiar with the
           referenced records than the defendant could be, as is the case here. See, e.g.,
           Kadambi, 2015 WL 10985383, at *6 (“There is no question that a doctor will
           have greater familiarity with and knowledge of his own notes and charts,
           which he created over the course of treating his patients” such that doctor’s
           broad reference to his charts was insufficient interrogatory response).

                    Moreover, some of the information sought is unlikely even to be found
           in records. The very fact that the case involves undocumented labor means
           critical information may not be contained in documents at all, highlighting the
           need for sworn responses. Even as to documented employees, I-9 forms are
           not likely to list the dates and nature of the person’s employment, and the
           person’s last known employer and contact information. Defendants further
           seek information for those who performed work beyond a formal employment
           relationship. The article is substantially true if Plaintiffs used undocumented
           workers, whether they were employees, contractors, or sub-contractors.

                    The withholding of this information prejudices Defendants in
           preparing their defenses and securing judgment, whether by a Rule 56 motion
           or trial. Plaintiffs’ continuing to withhold these responses stands at such a
           high disregard for the duties of a litigant, Defendants reserve the right to seek
           appropriate sanctions, including dismissal with prejudice. See Denton v. Mr.
           Swiss of Mo., Inc., 564 F.2d 236, 240 (8th Cir. 1977) (holding sanction of
           dismissal is “proper where there has been a willful failure to answer
           interrogatories . . . . This is particularly so when, as here, such failure makes it
           impossible to determine the factual merits of a claim.”); First General
           Resources Co. v. Elton Leather Corp., 958 F.2d 204, 206 (8th Cir. 1992)
           (upholding dismissal with prejudice for failure to respond to interrogatories,
           noting court need not find bad faith, only “deliberate[] as opposed to
           accidental[]” conduct).




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 5 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 6


                    Therefore, Defendants seek the Court’s guidance on whether this issue
           is ripe for Defendants to file a motion to compel.

               II.      Plaintiffs’ Refusal to Identify the Litigation Funder(s) of This
                        Action

                    Defendants will seek to establish as a matter of law that Plaintiffs are
           “limited purpose public figures” (and not “private figures”), and thus they
           must prove that Defendants acted with “actual malice,” meaning knowledge
           of falsity or reckless disregard for the truth.

                   This exceedingly high bar is one Plaintiffs cannot establish. As the
           Court recognized in its order granting in part Defendants’ motion to dismiss,
           this inquiry traditionally turns, in part, on whether Plaintiffs had access to the
           media in order to influence public debate, or whether they have injected
           themselves into a public debate. See ECF No. 50, at 35; see also Gertz v.
           Robert Welch, Inc., 418 U.S. 323, 344 (1974) (“[P]ublic figures usually enjoy
           significantly greater access to the channels of effective communication and
           hence have a more realistic opportunity to counteract false statements than
           private individuals normally enjoy.”).

                   Defendants have requested documents sufficient to show who is
           funding this litigation.5 This information is highly relevant to whether
           Plaintiffs constitute public figures. The true party(ies) in interest behind this
           action, and Plaintiffs’ relationship to and dependence on them, are probative
           of this question.

                  If, for example, this litigation is being funded in whole or in part by
           Congressman Devin Nunes, his supporters or associated political entities, or
           being handled pro bono or for a reduced fee by Congressman Nunes’s
           counsel, that strongly suggests Plaintiffs have access to resources (namely, a
           prominent United States Congressman and his political apparatus) through
           which they can seek to shape public opinion.

                     This possibility is not mere speculation.

                  Plaintiffs’ actions in prosecuting this suit strongly suggest a
           connection between them and Devin Nunes’s political operations. To start,

           5
                     See Request No. 92 (“Documents sufficient to show the person or persons who, or
           entity or entities that, are funding Plaintiffs’ prosecution of this action, including but not
           limited to the person or persons who, or entity or entities that, are paying Mr. Biss’s and/or
           Mr. Feller’s legal fees.”).




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 6 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 7


           Plaintiffs’ original complaint in this action was a near copy of Devin Nunes’s
           complaint, filed by the same lawyer, Mr. Biss (who has represented Devin
           Nunes in at least a half-dozen lawsuits around the country, two of which have
           been dismissed for failure to plead actual malice) four months earlier.6 The
           complaint here made the same allegations concerning harm suffered by Devin
           Nunes, not just Plaintiffs herein.

                    To this point, Plaintiffs’ document production to date consists largely
           of articles and social media posts about Devin Nunes, not about Plaintiffs.

                   Importantly, in their Federal Rule 26(a)(1) disclosures in this case,
           Plaintiffs named Devin Nunes as a witness on whom they intend to rely,
           represented by Mr. Biss.7 If Congressman Nunes has any connection to the
           funding of the case or stands to benefit from a recovery by Plaintiffs (who
           seek at least $20 million in this case), Defendants are entitled to explore this
           potential bias of a key witness. See Berger v. Seyfarth Shaw, LLP, No. C07-
           05279, 2008 WL 4570687, at *1 (N.D. Cal. Oct. 14, 2008) (holding discovery
           into third-party witness’s possible financial assistance to plaintiffs was
           relevant to third party’s “potential bias as a witness in [the] action”); Bryant v.
           Mattel, 573 F. Supp. 2d 1254, 1274 (C.D. Cal. 2007) (holding “fee-payment
           arrangements are relevant to credibility and bias”).

                   The Court may also recall that Plaintiffs have served subpoenas for
           documents concerning Devin Nunes on CNN, on Fusion GPS, and on an
           entity that, Plaintiffs argue, provides funding to Fusion GPS (TDIP). More
           recently, Plaintiffs have sought to serve another subpoena on CNN, one
           subpoena on Politico, and subpoenas on two other persons who seem to have
           written critical opinion articles about Devin Nunes. That Plaintiffs—farmers
           in Northwestern Iowa who claim to have no connection to Devin Nunes’s
           political operations—would seek records from entities with national political

           6
                    Notably, Anthony Jr.’s wife, Toni Dian Nunes—the treasurer of many of Devin
           Nunes’s congressional campaigns—is not a plaintiff in this lawsuit, despite being identified in
           the Article. Her omission from this case is at least consistent with an effort by Plaintiffs to
           avoid a finding that they are limited public purpose figures with access to the media subject to
           the actual malice standard. See, e.g., Buchanan v. Associated Press, 398 F. Supp. 1196, 1202
           (D.D.C. 1975) (accountant who performed services for finance committee to reelect President
           Nixon was a public figure).
           7
                    The Rule 26(a)(1) disclosure states: “Devin Nunes has knowledge and information
           relevant to all facts, allegations and claims stated in his Amended Complaint filed in Case
           C19-4064 as it may be amended, including, without limitation, Defendants’ publication of
           false and defamatory statements, the republication of those statements, Defendants’ actual
           malice, and the presumed damages and actual damages, including insult, pain,
           embarrassment, humiliation, mental suffering, and injury to his reputation, caused by the
           Defendants’ defamation and conspiracy.”




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 7 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 8


           profiles (and/or who write critical articles about Devin Nunes) raises
           significant questions as to the parties with interest in this litigation, the true
           objective of this suit, and whether Plaintiffs really are “private figures” for
           purposes of their defamation claim.

                   Further, Plaintiffs recently served an expert report by Chris Buskirk,
           publisher and editor of the journal American Greatness, a website providing
           commentary on national politics from an apparently conservative viewpoint.
           Buskirk’s public record shows he greatly admires, and has interviewed and
           written about, Congressman Devin Nunes.8 The fact that Plaintiffs engaged
           Buskirk—himself a prominent figure in conservative media—in and of itself
           suggests they may have unique access to a media platform. If Congressman
           Nunes is behind this suit, and Plaintiffs thus engaged Buskirk with the
           Congressman’s assistance, this underscores the relevance of this funding
           question to the “limited purpose public figure” inquiry.

                    Transparency in litigation funding is essential to this Court’s fair
           administration of justice. Notably, in the last Congress, United States Senator
           Chuck Grassley introduced the “Litigation Funding Transparency Act of
           2019,” which highlighted the importance of knowing who the true parties in
           interest are. See Press Release, Grassley Leads Lawmakers in Introducing
           Bill to Improve Transparency of Third Party Financing in Civil Litigation,
           available at https://www.grassley.senate.gov/news/news-releases/grassley-
           leads-lawmakers-introducing-bill-improve-transparency-third-party. As
           Senator Grassley explained:

                   Transparency brings accountability. . . . For too long,
                   obscure third-party litigation funding arrangements have
                   secretly funneled money into our civil justice system,
                   without any meaningful oversight, all for the purpose of
                   profiting off someone else’s case. We should know
                   whether there are undue pressures at play that could
                   needlessly prolong litigation or harm the interests of the
                   claimants themselves. A healthy dose of transparency is
                   needed to ensure that profiteers aren’t distorting our civil
                   justice system for their own benefit.

           8
                    See, e.g., Chris Buskirk, Devin Nunes: hero of the republic, Am. Spectator, Mar. 25,
           2019, https://spectator.us/topic/devin-nunes-hero-republic/ (last visited Jan. 18, 2021);
           Podcast: The Chris Buskirk Show, The Plot Against The President: How Devin Nunes
           Uncovered The Biggest Scandal in US History w/ Lee Smith, Oct. 31, 2019, available at
           https://www.stitcher.com/show/the-chris-buskirk-show/episode/the-plot-against-the-
           president-how-devin-nunes-uncovered-the-biggest-scandal-in-us-history-w-lee-smith-
           64978693 (last visited Jan. 18, 2021).




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 8 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 9



                   Plaintiffs should, at a minimum, disclose the identities of those
           funding the action to allow Defendants to evaluate the validity of their
           objections to producing the requested documents.

                   As an alternative, this Court should consider requiring Plaintiffs to file
           with the Court under seal documents sufficient to identify the funders of the
           action, which may include litigation funding agreements and related
           correspondence and communications by Plaintiffs or their attorney with
           proposed sources of funding for this case and actual funders, if any. This
           would permit the Court to conduct an in camera review as to relevancy and
           need. Further, such judicial scrutiny will move to fostering, if not achieving,
           the judicial oversight that is but one part of the public policy supporting open
           and accountable courts and litigants.

              III.    Recurring Status Conferences

                   Defendants renew their request that the Court schedule periodic case
           management or status conferences now so that the parties can keep the Court
           apprised of discovery and other issues and receive guidance and rulings before
           issues turn into motions.

                   Use of such conferences can assist the parties and the Court in meeting
           the goal of Fed. R. Civ. P. 1 that the Federal Rules of Civil Procedure enable
           “the just, speedy, and inexpensive determination of every action and
           proceeding.” Local Rule 72(i) empowers this Court to exercise supervisory
           powers over civil calendars “including entering scheduling orders, approving
           discovery plans, [and] conducting calendar and status calls.”

                   Federal magistrate judges in Iowa further use orders setting standing
           status conferences in civil cases of every nature, not just class action lawsuits
           or complex litigation.

                   For example, Chief Magistrate Judge Helen Adams of the Southern
           District often uses such orders in civil cases by scheduling a series of status
           conferences and including the following in her orders, “The parties shall file
           in the docket a list of any proposed matters to be discussed during the
           upcoming status conference no less than 48-hours prior to the status
           conference. The list may be submitted jointly or separately by each party. If
           any party anticipates that the status conference will take longer than 30-
           minutes and/or would like a court reporter for the status conference, this
           should also be indicated in the same filing.” See e.g. The Wittern Group, et.




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 9 of 35
           Magistrate Judge Roberts
           January 18, 2021
           Page 10


           al, v. Bauer, et. al, 4:20-cv-00007 CRW-HCA, Dkt. No. 20 (S.D. Iowa,
           entered Feb. 24, 2020) (emphasis in original).

                   Here, there is a demonstrated need for close supervision of the
           discovery process and close tracking of how this case is progressing under the
           tight deadlines of the Scheduling Order.

                   While Plaintiffs indicate they oppose these scheduled proceedings,
           their objection that status or case management conferences should occur only
           as issues arise disregards the path this case already has travelled, the frequent
           need for Court guidance that already has arisen, and the reactionary approach
           that requires.9

                   Further, use of a provision such as this employed by Chief Magistrate
           Judge Adams would fully address that concern: “If the parties believe that
           there are no matters to be discussed at the upcoming status conference, this
           should also be indicated in a filing no less than 48-hours prior to the status
           conference.” Id. (emphasis in original).

                  We therefore urge that the Court set periodic status conferences to
           provide the parties with concrete deadlines by which they must meet, confer,
           and resolve those issues that they can and a standing place on the Court’s
           docket to present those matters that they cannot.

                                                                 Respectfully submitted,

                                                                  /s/   Sarah S. Park
                                                                    Sarah S. Park*

                                                                 *Admitted pro hac vice


           cc: all counsel of record (by electronic mail)




           9
                    While Plaintiffs’ counsel has often suggested his own time is too scarce to review or
           respond to communications, he has shown less regard for Defendants’ counsel’s time in
           missing numerous scheduled calls and his own stated deadlines for productions.




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 10 of 35
                           Exhibit A




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 11 of 35
                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                        )
 NuStar Farms, LLC, Anthony Nunes, Jr., )           Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                )
                                        )           Defendants’ First Set of Interrogatories
            Plaintiffs,                 )           to Plaintiff NuStar Farms, LLC
                                        )
 v.
                                        )
 Ryan Lizza and Hearst Magazine Media, )
 Inc.,                                  )
                                        )
            Defendants.                 )
                                        )

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendants Hearst

Communications, Inc., Defendants Ryan Lizza and Hearst Magazine Media, Inc., by and through

their attorneys, hereby request that Plaintiff NuStar Farms, LLC answer each of the

Interrogatories set forth below, separately and fully, in writing and under oath. Answers shall be

served at the Hearst Corporation, Office of General Counsel, 300 West 57th Street, 40th Floor,

New York, New York 10019 within thirty (30) days of service of these Interrogatories.

                                           Definitions

       1.      These Interrogatories incorporate by reference Rule 33 of the Federal Rules of

Civil Procedure and L.R. 33 of the United States District Court for the Northern District of Iowa.

       2.      “Document(s)” shall have the broadest meaning ascribed to it by Rule 34 of the

Federal Rules of Civil Procedure, and includes (but is not limited to) any written, recorded or

graphic information however produced or reproduced, of every kind, source, and authorship,

including both originals and all non-identical copies and drafts thereof, irrespective of whether

the information is intended for or transmitted internally by you, or intended for or transmitted by

any other person or entity, or transmitted to no one, including without limitation any government


                                   1
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 12 of 35
agency, department, administrative entity, or personnel. This term shall include handwritten,

typewritten, printed, photocopied, photographic, or recorded matter, including but not limited to

communications in words, symbols, pictures, sound recordings, films, tapes, emails, and other

ESI, as defined below. For purposes of illustration and not limitation, the term includes:

correspondence; transcriptions of testimony; letters; notes; papers; files; records; contracts;

agreements; telegraphs; teletypes; emails; text messages; messages and posts conveyed via social

media such as Facebook, LinkedIn, Twitter, Instagram, Pinterest, Flickr, Google+, Tumblr;

websites; blogs; diaries; calendars; logs; circulars; announcements; advertisements; instructions;

schedules; minutes; summaries; notes and other records and recordings of any conferences,

meetings, visits, statements, interviews, or telephone conversations; bills; statements and other

records of obligations and expenditures; canceled checks; vouchers; receipts and other records of

payments; ledgers; journals; balance sheets; profit and loss statements; interviews; affidavits;

printed matter (including published books, articles, speeches, and newspaper clippings); press

releases; charts; drawings; specifications; manuals; brochures; parts lists; memoranda of all kinds

to and from any persons, agencies, or entities; technical and engineering reports; evaluations;

advises; recommendations; commentaries; conclusions; studies; test plans; procedures; data;

reports, results, and conclusions; records of administrative, technical, and financial actions taken

or recommended; and all other materials the contents of which relate to, discuss, consider, or

otherwise refer to the subject matter of the particular discovery requested.

       3.      “Electronically Stored Information” or “ESI” means and refers to computer-

generated information or data, of any kind, stored on computers, file servers, disks, tape or other

devices or media, or otherwise evidenced by recording on some storage media, whether real,

virtual, or cloud-based.




                                   2
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 13 of 35
        4.      “Relate” or “relating to” means constituting, comprising, containing, setting forth,

showing, disclosing, describing, explaining, summarizing, concerning, supporting, refuting, or

referring to, directly or indirectly.

        5.      “NuStar,” “You,” and “Your” refers to Plaintiff NuStar Farms, LLC, and those

affiliates, subsidiaries, divisions, officers, directors, employees, agents, attorneys, and any other

person who acted or purported to act on any or all of its behalf at any and all times relevant to the

issues in this action.

        6.      “NuStar Employees” refers to all employees who were hired by and/or performed

work of any kind for NuStar (as defined above) from January 1, 2006 to present.

        7.      “NuStar Workers” refers to all persons other than Employees who performed

services for, or provided labor to, or at the premises or business locations of, NuStar (as defined

above), including but not limited to independent contractors, from January 1, 2006 to present.

        8.      The singular includes the plural and vice versa; the terms “and” and “or” shall be

both conjunctive and disjunctive; the past tense includes the present tense and vice versa; the

term “including” means “including but not limited to”; and the terms “all,” “each,” and “every”

shall be construed as inclusive or exclusive, as necessary to afford the widest possible scope to

the Interrogatory containing such terms.

        9.      For any term used herein which is not otherwise specifically defined, the common

and usual meaning of such term is intended. Any ambiguity in these Interrogatories shall be

resolved so as to construe the Interrogatories as broadly as possible. Defined terms need not be

capitalized to retain their defined meaning.




                                   3
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 14 of 35
                                              Instructions

       1.      You are required to provide a separate and complete answer to each Interrogatory,

including all subparts.

       2.      In producing information in response to these Interrogatories, you must furnish all

information known or available to you regardless of whether the information is possessed:

directly by you; by your relatives, agents, employees, representatives, investigators, or any other

person acting or purporting to act on your behalf; by your present or former attorneys or their

agents, employees, representatives, or investigators; or by any other legal entities controlled or in

any manner affiliated with you.

       3.      When asked to “Identify” a person or entity or when asked for the “Identity” of a

person or entity, please include:

               a.         The name of the person or entity;

               b.         The present or last known address, telephone number, and email address

                          of the person or entity;

               c.         The present or last known occupation, title, business, and employer of the

                          person or entity; and

               d.         The present or last known address, telephone number, and email address

                          of the employer of the person or entity.

       4.      When asked to Identify a Document, please include:

               a.         The nature or type of Document (e.g., letter, photograph, e-mail, tape

                          recording, etc.);

               b.         Any identification or serial number unique to the Document, including any

                          Bates number, as applicable;




                                   4
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 15 of 35
               c.      The subject matter of the Document and/or a general description of its

                       contents;

               d.      The Identity of the person or entity who issued, authored, or created the

                       Document;

               e.      The date of the Document or, if it bears no date, the date on which it was

                       created;

               f.      The expiration date of the Document, as applicable; and

               g.      The physical location of the original and any copies of the Document of

                       which you are aware and the Identity of the present custodian of the

                       Document.

       5.      If any of these Interrogatories cannot be answered in full, you should answer to

the extent possible, specifying the reasons for your inability to answer the remainder of the

Interrogatory and stating whatever information, knowledge, or belief you have concerning the

unanswered portion.

       6.      These Interrogatories are continuing. If you obtain additional information

responsive to these Interrogatories at any time after service of your initial answers and prior to

trial, you are required to supplement or amend your answers in a timely manner pursuant to

Rule 26(e) of the Federal Rules of Civil Procedure.

       7.      If you claim any of the information sought by these Interrogatories is immune

from discovery on the grounds of privilege or attorney work-product production, you must

provide the following with respect to the information: (a) type of document, communication, or

other privileged matter (e.g., letter, memoranda, email, etc.); (b) its general subject matter; (c) its

date, if any; (d) its author, addressees, and any other recipients, if any, and, where not apparent,




                                   5
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 16 of 35
the relationship of the author, addressees and recipients to each other; (e) the nature of the

privilege which is being claimed.

       8.      Questions regarding the interpretation of these Interrogatories should be resolved

through a meet and confer with undersigned counsel.

       9.      Unless otherwise specified, these Interrogatories cover the time period from the

point NuStar began operations or purchased real property in Iowa, but in no event later than

January 1, 2006, to the present.




                                   6
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 17 of 35
       INTERROGATORY NO. 1. Identify each and every NuStar Employee and NuStar

Worker, the dates and nature of each NuStar Employee or NuStar Worker’s employment or

engagement, the Social Security and Alien Registration Number of each NuStar Employee or

NuStar Worker (to the extent you possess such information), and the Documents that formed the

basis of your verification of each NuStar Employee or NuStar Worker’s identification and

authorization for employment, including in connection with USCIS Form I-9. The information

may be provided in the following format:

 Name
 Present or last known address, telephone
 number, and email address
 Present or last known occupation, title,
 business, and employer
 Present or last known address, telephone
 number, and email address of the employer
 Dates and nature of employment/engagement
 with NuStar
 U.S. Social Security Number
 Alien Registration Number
 Identity and employment authorization                 •
 Document(s)*                                          •
                                                       •
                                                       •



        * Per the Instructions above, for each Document please state the nature or type of
Document; any identification or serial number unique to the Document (including Bates
number); the subject matter of the Document and/or a general description of its contents; the
Identity of the person or entity who issued, authored or created the Document; the date of
creation of the Document; and the expiration date of the Document.




                                   7
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 18 of 35
       INTERROGATORY NO. 2. Identify each person who participated in preparing your

responses to any Interrogatory propounded by Defendants. For the avoidance of doubt, this

Interrogatory is continuing in nature.




                                   8
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 19 of 35
  October 23, 2020              Ryan Lizza and Hearst Magazine Media, Inc.,
                                Defendants



                                By: /s/ Jonathan R. Donnellan
                                Jonathan R. Donnellan, Lead Counsel*
                                 jdonnellan@hearst.com
                                Ravi V. Sitwala*
                                 rsitwala@hearst.com
                                Nathaniel S. Boyer*
                                 nathaniel.boyer@hearst.com
                                THE HEARST CORPORATION
                                Office of General Counsel
                                300 West 57th Street
                                New York, New York 10019
                                Telephone: (212) 841-7000
                                Facsimile: (212) 554-7000
                                *Admitted Pro Hac Vice

                                 /s/ Michael A. Giudicessi
                                Michael A. Giudicessi
                                 michael.giudicessi@faegredrinker.com
                                Nicholas A. Klinefeldt
                                 nick.klinefeldt@faegredrinker.com
                                Susan P. Elgin
                                 susan.elgin@faegredrinker.com
                                FAEGRE DRINKER BIDDLE & REATH LLP
                                801 Grand Avenue, 33rd Floor
                                Des Moines, Iowa 50309-8003
                                Telephone: (515) 248-9000
                                Facsimile: (515) 248-9010

                                Attorneys for Defendants




                                9
Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 20 of 35
                                    Certificate of Service

       The undersigned certifies that a true copy of Defendants’ First Set of Interrogatories
to Plaintiff NuStar Farms, LLC was served upon the following parties by email on
October 23, 2020.




                                                     /s/ Jonathan R. Donnellan
Original to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                   10
   Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 21 of 35
                           Exhibit B




Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 22 of 35
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                 Western Division


NUSTAR FARMS, LLC                            )
     et al.                                  )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )          Case 5:20-cv-04003-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al.                                  )
                                             )
       Defendants.                           )
                                             )


            PLAINTIFFS’ OBJECTIONS AND ANSWERS
             TO DEFENDANTS’ INTERROGATORIES
       Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III

(collectively, the “Plaintiffs”), by counsel, pursuant to Rules 26 and 33 of the Federal

Rules of Civil Procedure and the Federal Rules of Evidence (“FRE”), hereby note and

preserve the following Objections and serve the following Answers to defendants, Ryan

Lizza and Hearst Magazine Media, Inc.’s (collectively, the “Defendants”), interrogatories

dated October 23, 2020 (the “Discovery Requests”).

                                  General Objections

       1.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the Discovery Requests exceed the scope of discovery permitted under Rules 26(b)

and 33(a)(2) of the Federal Rules of Civil Procedure (the “Rules”).




                                            1

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 23 of 35
       2.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the Discovery Requests seek the production and/or disclosure of information

protected by the attorney-client privilege and/or work-product doctrines. Subject to and

without waiving the privilege as to any document, Plaintiffs represent that the only

information and documents being withheld are communications between Plaintiffs and

legal counsel in this action (Mr. Biss and Mr. Feller), documents prepared in anticipation

of this litigation, and work-product of Plaintiffs’ legal counsel. The privileged materials

consist almost entirely of email communications between Plaintiffs and their legal

counsel and legal analysis of claims and defenses prepared by counsel. Plaintiffs do not

intend to produce a privilege log as to these documents, unless requested to do so by

counsel for Defendants. Any other claim of privilege or protection of trial-preparation

materials will be expressly made in accordance with Rule 26(b)(5).

       3.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the Discovery Requests seek the production and/or disclosure of information

protected by the marital/spousal privilege.

       4.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the Discovery Requests seek the production and/or disclosure of confidential

information and sensitive personal, business and/or financial information and material

that is not generally known to the public and that is the subject of efforts by Plaintiffs that

are reasonable under the circumstances to maintain the privacy and confidentiality of

such material. Plaintiffs will produce all “CONFIDENTIAL” or “ATTORNEY’S EYES

ONLY” information in accordance with the terms and conditions of a stipulated

Protective Order or as ordered by the Court or agreed to by the parties.



                                              2

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 24 of 35
        5.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the Discovery Requests seek to elicit inadmissible opinion evidence and/or hearsay

or call for Plaintiffs to speculate or are duplicative.

        6.      Plaintiffs object to the Discovery Requests on the ground and to the extent

that the information requested is not in Plaintiffs’ possession or control, but is in the

possession and control of others.

        7.      Plaintiffs object to the Discovery Requests (including the definitions and

instructions that accompany the Discovery Requests) on the ground that the Discovery

Requests are vague, confusing, argumentative, overly broad, and unduly burdensome.

        8.      Plaintiffs object to the Discovery Requests to the extent that the Discovery

Requests require Plaintiff to create documents for the Plaintiff or to take action not

required by Rules 26 and 33 of the Federal Rules of Civil Procedure.



                                    Continued on Next Page




                                                3

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 25 of 35
                               Answers to Interrogatories

       As to each and every interrogatory, Plaintiffs note and preserve the following

objections: Relevance (FRE 402); Prejudice (FRE 403); Privilege, including the Iowa

spousal privilege [Iowa Code 669.9] and the attorney-client privilege (FRE 501-502);

Lack of Foundation/Knowledge (FRE 602); Inadmissible Opinion (FRE 701); Hearsay

(FRE 802); and Authenticity (FRE 901).

       Plaintiffs each expressly and specifically object to Interrogatory No. 1 on the

ground that the interrogatory (including Definitions 6, 7 and 8, respectively, and

Instruction 9) is over-broad as to the time frame. Defendants published the Article at

issue in this case on September 30, 2018. Lizza began his reporting in late August 2018,

after being given the lead by Fusion GPS. In the Article, Lizza claims that he “landed” in

Iowa on August 27, 2018. Lizza drove to Sibley and lied to numerous town folks, telling

them that he was there to “talk about dairy farms”. [https://www.esquire.com/news-

politics/a23471864/devin-nunes-family-farm-iowa-california/ (“When I told her I was

working on a story about dairy farms, her ears perked up.”). When Lizza confronted

Tony at his home, however, Lizza changed the story and admitted the truth. Lizza

represented to Tony that he was in Iowa to write an “article about his dairy”, i.e., NuStar.

(Emphasis added). Lizza intentionally concealed from Plaintiffs the fact that he was

concocting a story around a preconceived narrative that would falsely accuse NuStar of

knowingly using undocumented labor. Lizza worked with others on this false narrative,

including someone who unlawfully ran Tony’s license plate “through a database.” The

Article misrepresents that Lizza conducted “interviews” with anonymous sources on or

about September 1, 2018. Lizza claims that one of these anonymous “sources”, a person



                                             4

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 26 of 35
who, according to Lizza, was “deeply connected in the local Hispanic community”, told

him that “NuStar did indeed rely … on undocumented labor”, “asserting that the farm

was aware of their [unauthorized] status”. Lizza claims the so-called “source” with

“firsthand knowledge”1 said he/she/they sent unauthorized aliens to NuStar, but Lizza

refuses to identify any names or dates or why the “source” has “firsthand knowledge”.

Lizza claims that a “second source” worked at NuStar for “several years, only recently

leaving the dairy” – again, no names, no dates, no particulars. Because the Article was a

hit piece, Lizza made no effort to contact Devin Nunes until after he had already written

the Article. Lizza misrepresented the subject matter of the Article to Devin Nunes, e.g.:




The Article falsely states that Plaintiffs are hiding a politically explosive secret: that

NuStar knowingly employed unauthorized aliens and failed to document its hiring of

aliens. Defendants conceal the time frame and particulars of the alleged Federal crimes


       1
              In the Article, Lizza represents that he interviewed “two sources with
firsthand knowledge”. Lizza recognizes that it would be per se negligent to rely on and
cite an anonymous source with no first-hand knowledge.


                                            5

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 27 of 35
because, of course, Defendants’ statements are knowingly false. The Discovery Requests

for “all” records dating back to 2006, when NuStar was formed, and Discovery Requests

for “current” employment records or employment records between October 1, 2018 and

“the present”, are overbroad and not proportional to the needs of this case.         The

Defendants’ discovery exceeds the time period relevant to the defamation at issue in the

Article and constitutes a blatant fishing expedition. Given the admissions in the Article

and Defendants’ intentional failure to specify when the supposed Federal crimes

occurred, Plaintiffs will respond for the time period from January 1, 2018 through

September 30, 2018.

       Subject to the foregoing objections as to scope and proportionality, Plaintiffs

answer each numbered Interrogatory, including discrete subparts, as follows:



                                Continued on Next Page




                                           6

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 28 of 35
                                   NuStar Farms, LLC




       ANSWER:                 Objection – over-broad as to time frame and not

proportional to the needs of the case; confidential.

       Subject to the foregoing objections, NuStar responds to this Interrogatory and

each of its three (3) discrete subparts as follows: In accordance with Rule 33(d), the

answer to this interrogatory may be determined by examining NuStar’s Iowa Workforce

Development Employer’s Contribution and Payroll Reports and USCIS Form I-9

Employment Eligibility Verifications, including supporting documentation (collectively



                                              7

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 29 of 35
the “NuStar Documentation”), for the relevant period from January 1, 2018 to September

30, 2018, which will be produced upon entry of a Protective Order. The burden of

deriving or ascertaining the answer to this Interrogatory and its discrete subparts is

substantially the same for either party.           To protect the privacy of NuStar’s

employees/workers and former employees/workers, the NuStar Reports will be redacted

to comply with the spirit and letter of Rule 5.2(a).




       ANSWER:                 Anthony Nunes, Lori Nunes, Tony Nunes.




                                              8

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 30 of 35
                                   Anthony Nunes, Jr.




       ANSWER:                 Objection – over-broad as to time frame and not

proportional to the needs of the case; confidential.

       Subject to the foregoing objections, Tony responds to this Interrogatory and each

of its three (3) discrete subparts as follows: There are no “Anthony Jr. Employees” or

“Anthony Jr. Workers”.




                                              9

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 31 of 35
      ANSWER:          Tony Nunes.




                                     10

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 32 of 35
                                    Anthony Nunes III




       ANSWER:                 Objection – over-broad as to time frame and not

proportional to the needs of the case; confidential.

       Subject to the foregoing objections, Anthony responds to this Interrogatory and

each of its three (3) discrete subparts as follows: There are no “Anthony III Employees”

or “Anthony III Workers”.




                                             11

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 33 of 35
      ANSWER:              Anthony Nunes.


                               Reservation of Rights

      Plaintiffs reserve the right to amend and/or supplement their Objections and

Answers to Defendants’ Discovery Requests.



DATED:       November 23, 2020



                           NUSTAR FARMS, LLC
                           ANTHONY NUNES, JR
                           ANTHOY NUNES, III


                           By:    /s/ Steven S. Biss
                                  Steven S. Biss (VSB # 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:     (804) 501-8272
                                  Facsimile:     (202) 318-4098
                                  Email:         stevenbiss@earthlink.net
                                  (Admitted Pro Hac Vice)

                                  Joseph M. Feller, Esquire
                                  (Iowa State Bar No. AT0002512)
                                  Koopman, Kennedy & Feller
                                  823 3rd Avenue
                                  Sibley, Iowa 51249
                                  Telephone:     (712) 754-4654
                                  Facsimile:     (712) 754-2507
                                  jfeller@kkfellerlaw.com

                                  Counsel for the Plaintiffs


                                        12

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 34 of 35
                           CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020 a copy of the foregoing was served

electronically in PDF upon counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    Joseph M. Feller, Esquire
                                    (Iowa State Bar No. AT0002512)
                                    Koopman, Kennedy & Feller
                                    823 3rd Avenue
                                    Sibley, Iowa 51249
                                    Telephone:     (712) 754-4654
                                    Facsimile:     (712) 754-2507
                                    jfeller@kkfellerlaw.com

                                    Counsel for the Plaintiffs




                                           13

Case 5:20-cv-04003-CJW-MAR Document 153-8 Filed 09/03/21 Page 35 of 35
